DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 6, 8-16, 26, 28-30, 40, 41, 43-48 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Chen et al. [U.S. PG Publication No. 2013/0243104] and Huchet et al. [U.S. PG Publication No. 2009/0034622]) do not disclose, with respect to claim 1, a decoding method which receives a video bitstream, decoding each picture executing each of the following processes: residual decoding to create a reconstructed residual, prediction decoding to generate a prediction picture, a reconstruction process to generate a reconstructed picture from the reconstructed residual and prediction picture, a restoration process which generates a restored picture from the reconstructed picture by performing a Deep Neural Network (DNN) process for pixel values of the reconstructed pictures which correspond to target pixels of the target block to generate output reconstructed picture values, and at least one filtering process applied to the restored picture which comprises either a deblocking filter or a deblocking filter with one or more of an Sample Adaptive Offset (SAO) filter and an Adaptive Loop Filter (ALF) . Rather, Chen and Huchet fail to disclose the specified order of processing as per currently claimed with a deblocking filter, as instead only an Adaptive Loop Filter is placed in this exact decoding pattern, while other prior art has a deblocking filter placed in a differing pattern than what is claimed, along with the rest of the claim language. It would not have been obvious to one of ordinary skill in the art to simply place a deblocking filter at the end of the process as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483